Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	The action is responsive to the communications filed on 12/28/2020. Claims 1, 3-16, 18-24 are pending in the case. Claims 1, 3-10, 16 are amended.  Claims 2 and 17 are cancelled.  Claims 1, 10, and 16 are independent claims. Claims 1, 3-16, 18-24 are rejected.

Summary of claims

 3.	Claims 1, 3-16, 18-24 are pending, 
	Claims 1, 3-10 and 16 are amended,
	Claims 2 and 17 are cancelled,
	Claims 1, 10 and 16 are independent claims,
           Claims 1, 3-16 and 18-24 are rejected.

 Response to Argument
4.	Regarding to double patenting rejections to claims 1, 10 and 16, since Applicant filed Terminal Disclaimer as requested, Examiner respectfully withdraws double patenting rejection.
Regarding to 103 rejections to independent claims 1, 10 and 16, Applicant’s arguments, see Remarks pages 6-9, filed 12/28/2020, have been fully considered but are not persuasive.

	Applicant argued Custy and Minton did not teach dynamically altering the topography of an input surface corresponding to tracked object movement, as required by claims 1, 10 and 16.  Examiner respectfully disagrees and would like to further clarify that both Custy and Minton teach providing tactile feedback to user in respond to detecting user finger’s movement.  In Custy, user’s finger touches a UI element and tactile feedback information such as elevations, vibrations, would be provide to user corresponding to the graphical elements (Column 2, Lines 5-13).  Please note user is performing a “selecting” or a “tapping” on the graphical elements and the tactile feedback is provided in response to detecting user finger’s movement.  Further, in Custy, a particular texture is felt by the user’s fingertip (an object proximate the input surface) moving across the enhanced track pad (object movement) (Column 4, Lines 13-15).  Please note the feedback, a texture felt, is provided to user in response to detecting user’s fingertip is moving in the surface.  In Minton, if the user wishes to activate the function via one or more fingers, user may apply a downward force. In response to the force tactile area may form a depression which causes the tactile 
	Applicant argued on page 8 that in Custy, the tactile feedback information is already present when the user rests his hand on the track pad.  Examiner respectfully disagrees.  Custy clearly points out that in operation, the user rests his hand on the enhanced track pad, and…tactile feedback information, such as elevations, vibrations … are felt by the user’s finger (Column 2, Lines 5-11).  Please note the tactile feedback is provided to user in response to detecting user’s finger/hand movement on the track pad.
	Applicant argued on page 9 that in Minton, the tactile area is present before any touches occur.  Examiner respectfully disagrees.  Minton clearly points out if the user wishes to activate the function via one or more fingers, user may apply a downward force. In response to the force tactile area may form a depression which causes the tactile components to move in a downward direction (Figs. 7A-7B, [0079]-[0080]).  Please note the tactile components is moving down after detecting a depression force applying at the tactile area.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

5.	Claim 1-6, 8, 10-21, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edward John Custy (US Patent 7245292 B1, hereinafter Custy), and in view of Wayne Christopher Minto (US Publication 20100079410 A1, hereinafter Minton).

As for independent claim 1, Custy discloses: An electronic device having a touch sensitive input surface (Abstract, a tactile user interface device that allows a user to manipulate the graphical elements of a graphical user interface and provides tactile feedback to the user), comprising: a shape changeable layer (Fig. 4, Column 3, Lines 30-35, each taxel of the enhanced track pad includes a vertical pin disposed in a sleeve, planar substrate supports the array of vertical pins, each pin is elevated to a selected pin position p.sub.n to represent different features, such as shapes and colors of the ; a touch sensing layer formed along the shape changeable layer (Fig. 6, Column 3, Lines 65-66, each taxel of the enhanced track pad includes two devices, a device for sensing pressure to determine if the user has exerted pressure on taxel and a device for providing tactile information to the user); and a controller communicatively coupled to the shape changeable layer and the touch sensing layer, the controller capable of receiving one or more first signals from the touch sensing layer (Abstract, Column 2 lines 5-13, the user rests his hand on the enhanced tack pad, providing tactile feedback information to the user and tactile feedback information may be elevations, vibrations, wave-like undulations, which correspond to the graphical elements and tactile feedback is felt by the user’s finger on the enhanced track pad, using tactile feedback information, the user performs operations such as selecting GUI elements by “tapping” on the enhanced track pad; Fig. 6, Column 3, Lines 65-66, each taxel of the enhanced track pad includes two devices, a device for sensing pressure to determine if the user has exerted pressure on taxel and a device for providing tactile information to the user), tracking movement of an object proximate the input surface based on the received one or more first signals (Column 4, Lines 13-15, a particular texture is felt by the user’s fingertip (an object proximate the input surface) moving across the enhanced track pad (movement); See more details in Minton), determining a particular user interface state present during the tracked movement (Column 2, Lines 5-13, user’s finger touches a UI element and tactile feedback information such as elevations, vibrations, would be provide to user corresponding to the graphical elements, here the graphical element is in a state of “selected,” and the display surface is altering to make user feel the feedback so that ; and transmitting one or more second signals to the shape changeable layer to dynamically alter a topography of the input surface at locations of the input surface corresponding to the tracked movement and the determined user interface state (Abstract and Column 2 line 8, providing tactile feedback information to the user and tactile feedback information may be elevations, vibrations, wave-like undulations; Fig. 4, Column 3, Lines 30-35, each taxel of the enhanced track pad includes a vertical pin disposed in a sleeve, planar substrate supports the array of vertical pins, each pin is elevated to a selected pin position p.sub.n to represent different features, such as shapes and colors of the GUI elements; Column 3, Lines 40-50, the user performs operations such as selecting a GUI element on a video display by depressing the vertical pins 60 of the enhanced track pad 10 corresponding to the GUI element, when the pressure exerted on the pins exceeds the set pressure threshold, the pressure from the user’s finger is interpreted as an input or a command). Custy discloses a tactile user interface device that allows a user to manipulate the graphical elements of a graphical user interface and provides tactile feedback to the user including providing a particular tactile feedback to user when the user’s fingertip moving across the enhanced track pad, but does not expressly disclose tracking movement of an object proximate the input surface, in an analogous art of provide tactile feedbacks to user in user interface, Minton discloses: tracking movement of an object proximate the input surface based on the received one or more first signals ([0037], the user may provide an input to display directly, such as via the user’s finger; Figs. 7A-7B and [0080], user 710 (e.g., via one or more fingers) may apply a , and transmitting one or more second signals to the shape changeable layer to dynamically alter a topography of the input surface at locations of the input surface corresponding to the tracked movement ([0079]-[0080] Figure 7A-7B, If the user wishes to activate the function via one or more fingers, user may apply a downward force. In response to the force tactile area may form a depression which causes the tactile components to move in a downward direction).
Custy and Minton are in analogous art because they are in the same field of endeavor, sensing user input and providing tactile feedback. Therefore, it would have been obvious to one with ordinary skill, in the art at the time the invention was made, to modify the invention of Custy using the teachings of Minton to include tracking user finger’s movement in the surface of display. The motivation is to provide tactile feedback in the location where user finger’s motion is detected.
claim 2       cancelled As for dependent claim 3, Custy further discloses: the controller further configured for tracking the movement of the proximate object when the object touches and moves across the input surface (Abstract and Column 2 line 8, providing tactile feedback information to the user and tactile feedback information may be elevations, vibrations, wave-like undulations; Column 2 lines 61-64, Using the tactile feedback information, the user performs operations such as selecting GUI elements by tapping on . 
As for dependent claim 4, Minton further discloses:  the controller further configured for tracking the movement of the proximate object when the object hovers and moves over the input surface ([0051] Tactile areas may include three-dimensional areas that extend away from a surface of display). As for dependent claim 5, Custy further discloses: the controller further configured for tracking the movement of the proximate object when the object presses on the input surface (Column 2 lines 61 -64, Using the tactile feedback information, the user performs operations such as selecting GUI elements by tapping on the enhanced track pad). As for dependent claim 6, Minton further discloses:  the controller further configured for dynamically altering the topography of the input surface based on a location of the tracked movement ([0079]-[0080] Figure 7A-7B If the user wishes to activate the function via one or more fingers, user may apply a downward force. In response to the force tactile area may form a depression which causes the tactile components to move in a downward direction). 

As for dependent claim 8, Minton further discloses: the controller further configured for dynamically altering the topography of the input surface based on a direction of the tracked movement ([0075], detecting the direction of movement).
As per Claim 10, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As for dependent claim 11, Custy further discloses: at least one of the plurality of actuators further configurable for generating a vibration at the shape changeable layer to alter the topography of the shape changeable layer (Abstract, tactile feedback information may be elevations, vibrations). As for dependent claim 12, Custy further discloses: at least one of the plurality of actuators further configurable for altering the topography of the shape changeable layer in response to an electromagnetic stimulus (Column 4, Line 8, to provide tactile information, each taxel comprises one or more microelectromechanical devices, such as for example, actuators). As for dependent claim 13, Custy further discloses: at least one of the plurality of actuators further configurable for generating haptic feedback in response to a generated electric field (Column 4, Line 8, to provide tactile information, each taxel comprises one or more microelectromechanical devices, such as for example, actuators). 
at least one of the plurality of actuators further configurable for generating an electrical impulse at the shape changeable layer to alter the topography of the shape changeable layer stimulus (Column 4, Line 8, to provide tactile information, each taxel comprises one or more microelectromechanical devices, such as for example, actuators). As for dependent claim 15, Minton further discloses: a touch sensing layer formed along the shape changeable layer, the touch sensing layer communicatively couplable to the controller and configurable for sending signals to the controller indicative of the object moving proximate to the touch surface ([0051] Tactile areas may include three-dimensional areas that extend away from a surface of display).

As per Claim 16, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

Claim 17       cancelled

As per Claim 18, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

As per Claim 19, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.



As per Claim 21, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.

As per Claim 23, it recites features that are substantially same as those features claimed by Claim 8, thus the rationales for rejecting Claim 8 are incorporated herein.

6.	Claims 7 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Custy and Minton as applied on claims 1 and 16, and further in view of James Edward Colgate et al (US Publication 20070236450 A1, hereinafter Colgate).

As for dependent claim 7, Custy and Minton disclose tracking user finger’s motion across the surface of display (Custy: Abstract, Column 2 lines 5-13, the user rests his hand on the enhanced tack pad, providing tactile feedback information to the user and tactile feedback information may be elevations which correspond to the graphical elements and tactile feedback is felt by the user’s finger on the enhanced track pad, using tactile feedback information, the user performs operations such as selecting GUI elements by “tapping” on the enhanced track pad; Column 4, Lines 13-15, a particular texture is felt by the user’s fingertip moving across the enhanced track pad) but do not expressly tracking an acceleration of the finger movement, Colgate discloses: the controller further capable of dynamically altering the topography of the input surface based on an acceleration of the tracked movement (Abstract, a haptic device provides haptic feedback to a user in a touch surface of the device in response to one or more sensed parameters including sensed finger movement velocity, acceleration). Custy and Minton and Colgate are in analogous art because they are in the same field of endeavor, sensing user input and providing tactile feedback. Therefore, it would have been obvious to one with ordinary skill, in the art at the time the invention was made, to modify the invention of Custy using the teachings of Colgate to include determining the velocity and/or acceleration of finger of movement in the touch screen. The motivation is to provide haptic feedback based on the detected movement velocity and acceleration in touch surface.
As per Claim 22, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.

7.	Claims 9 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Custy and Minton as applied on claims 1 and 16, and further in view of Allen Han et al (US Publication 20070022369 A1, hereinafter Han).

As for dependent claim 9, Custy and Minton disclose tracking user finger’s movement across the touch surface (Custy: Column 4, Lines 13-15, a particular texture is felt by the user’s fingertip moving across the enhanced track pad) but do not expressly detecting size of the proximate object in surface, Han discloses: the controller further capable of dynamically altering the topography of the input surface based on a size of the proximate object ([0031], determining location, size, orientation, and shape of each object that is close to display surface or contacting with the display surface).
Custy and Minton and Han are in analogous art because they are in the same field of endeavor, sensing user input and providing tactile feedback. Therefore, it would have been obvious to one with ordinary skill, in the art at the time the invention was made, to modify the invention of Custy using the teachings of Han to include determining the location, size, orientation and shape of the object which is close to the surface or contacting the surface. The motivation is to provide feedback based on the detected object size.

As per Claim 24, it recites features that are substantially same as those features claimed by Claim 9, thus the rationales for rejecting Claim 9 are incorporated herein.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Primary Examiner, Art Unit 2171